DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al (U.S. Pub #2018/0108750), in view of Jacob (U.S. Pub #2017/0141227), in .
With respect to claim 19, Glass teaches a semiconductor device comprising: a substrate including first and second regions (Fig. 2k, 200); 
a first transistor of a first conductivity type disposed on the first region of the substrate and including a first channel layer including a first material (Fig. 2K, e.g. 203 or 233, Si material; Paragraph 20); and 
a first gate structure including a gate spacer (Fig. 2K, 264) on the first channel layer;
a second transistor of the first conductivity type disposed on the second region of the substrate and including a second channel layer including a second material different from the first material (Fig. 2K, e.g. the other of 203 or 233, SiGe material; Paragraph 20), 
wherein the first transistor includes: a first source/drain disposed on each of both sides of the first channel layer.  
Glass does not teach a second transistor of a first conductivity type different from the first conductivity type disposed on the second region of the substrate and including a second channel layer, wherein the second channel layer includes the second material. 
It is noted that Glass discloses in general that each of the fin types can be used to form different transistor types (Paragraph 24). 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a second transistor on the substrate of Glass as taught by Jacob in order to implement a performance enhanced CMOS configuration (Paragraph 47 and 52-53). 
Glass does not teach 
wherein the first channel layer comprises a first impurity region in which concentration of a first impurity is lower than a third concentration, and a second impurity region in which concentration of the first impurity is equal to or greater than the third concentration, and the second impurity region is disposed between the first source/drains.
Liu teaches a channel layer that comprises an impurity region (Fig. 1C, 120) in which concentration of a first impurity is lower than a first concentration, and 
another impurity region (Fig. 1C, 191P) in which concentration of the first impurity is equal to or greater than the first concentration (Paragraph 41 and 55-56), and 
the another impurity region is disposed between first source/drains (Fig. 1C, 110/130 and Paragraph 30).


Glass does not teach that the first source/drain disposed on each of both sides of the first channel layer and including a third material having a first concentration; and a first buffer layer disposed between the first channel layer and the first source/drain and including the third material having a second concentration smaller than the first concentration;
at least a portion of the first buffer layer overlaps the gate spacer in a direction perpendicular to a thickness direction of the substrate.
Mehandru teaches a first buffer layer (Fig. 2G, 240 and Paragraph 31; Fig. 2i, 240) disposed between a first source/drain (Fig. 2i, 252/254) and a channel layer (Fig. 2i, 256);
the first source/drain comprises germanium (Ge) having a first germanium (Ge) concentration, and the first buffer layer comprises germanium (Ge) having a second germanium (Ge) concentration lower than the first germanium (Ge) concentration (Paragraph 34);
at least a portion of the first buffer layer (Fig. 2i, 240) overlaps the gate spacer (Fig. 2i, 234) in a direction perpendicular to a thickness direction of the substrate (Fig. 2i, i.e. the vertical direction). 


With respect to claim 20, Glass teaches that the first material comprises silicon (Si) (Fig. 2K, e.g. 203 or 233, Si material; Paragraph 20), the second material comprises silicon germanium (SiGe) (Fig. 2K, e.g. the other of 203 or 233, SiGe material; Paragraph 20), 
and the third material comprises germanium (Ge) (Paragraph 30).
Glass teaches that the first material comprises silicon (Si) (Fig. 2K, e.g. 203 or 233, Si material; Paragraph 20), the second material comprises silicon germanium (SiGe) (Fig. 2K, e.g. the other of 203 or 233, SiGe material; Paragraph 20), and the third material comprises silicon carbide (SiC).



Allowable Subject Matter
Claims 1-5 and 7-18 are allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.